Vinje, J.
No question of law is involved in this case. The court set aside the verdict and granted a new trial because the evidence as to the value of the stock of goods and fixtures at the time the trade was made, to wit, September 5, 1917, was so vague and unsatisfactory that it did not sup*425port the verdict. The stock consisted of dry goods, boots and shoes, ladies’ furnishings, notions, and five and ten-.cent goods. 'On August 14 or 15, 1917, the parties, for a part of a day, examined the stock of goods and fixtures but made no inventory. Plaintiff estimated the stock worth $8,000 and the fixtures $4,800. Then defendant valued the stock at about $6,000. He says that between August 15th and September 5th McKinnon sold daily from the stock and did not replenish it, so that at the time the trade was made the stock was worth less. The cross-examination of plaintiff showed that his knowledge of the quantity and quality of the stock at the time he -made the examination was very limited and superficial. The other evidence as to the value of the stock was equally unsatisfactory and was based upon superficial estimates made from three weeks to nine months from the time of the trade. Under the circumstances we cannot say that the trial court abused its discretion in granting- a new trial. Its conclusion that justice had not been done in the case is fully sustained by the evidence.
By the Court. — Order affirmed.